ORDER
PER CURIAM.
Samuel A. Wax contested the validity of one clause in the last will and testament of Martin E. Wax in regard to the distribution of the estate’s residue. Commerce Bank, N.A., the Jewish Federation of St. Louis, and the Humane Society of Missouri (hereinafter, “Defendants”) filed for summary judgment. Samuel A. Wax appeals the grant of summary judgement in favor of Defendants.
We have reviewed the briefs of the parties and the record on appeal. We find that there was no genuine issue of material fact which would defeat summary judgment. Rule 74.04(c)(3). An extended opinion would have no precedential value. We have, however, provided only for the use of the parties, a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).